Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 1 of 17 PageID #: 427




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                    )
DYLAN MARTIN, on behalf of himself                  )
and all others similarly situated,                  )
                                                    )
                Plaintiff,                          )   No. 4:20-CV-1128 RLW
                                                    )
        v.                                          )
                                                    )
LINDENWOOD UNIVERSITY.                              )
                                                    )
                Defendant.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Lindenwood University’s Rule 12(b)(6)

Motion to Dismiss (ECF No. 8). This matter is fully briefed and ready for disposition. For the

reasons discussed herein, the Court denies Lindenwood University’s (“Lindenwood”) Motion to

Dismiss (ECF No. 8) Plaintiff Dylan Martin’s (“Martin”) claims for breach of contract and

unjust enrichment for failure to state a claim. The Court grants Lindenwood’s Motion to Dismiss

with respect to Martin’s claim for conversion.

                                       LEGAL STANDARD

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting

Bell Atlantic Corp., v. Twombly, 550 U.S. 544, 570 (2007)). A “formulaic recitation of the

elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 2 of 17 PageID #: 428




556).   Several principles guide the Court in determining whether a complaint meets the

plausibility standard. The court must take the plaintiff’s factual allegations as true. Iqbal, 556

U.S. at 678. “This tenet does not apply, however, to legal conclusions or ‘formulaic recitation of

the elements of a cause of action’; such allegations may properly be set aside.” Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (citing Iqbal, 556 U.S. at 678). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” In re

Pre-Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1056 (8th Cir. 2018) (citing Iqbal, 556

U.S. at 678). Rather, the facts alleged “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

                                        BACKGROUND

        Martin purports to allege a class action lawsuit against Lindenwood “on behalf of all

people who paid tuition and fees for the Spring 2020 academic semester at Lindenwood, and

who, because of Defendant’s response to the Novel Coronavirus Disease 2019 (‘COVID-19’)

pandemic, lost the benefit of the education for which they paid, and/or the services or facilities

for which their fees were paid, without having their tuition and fees refunded to them.” (Class

Action Complaint (“Compl.” or “Complaint”), ECF No. 1, ¶1).

        Martin alleges that, during periods of normal operations, Lindenwood charges less for

online course than for in-person courses. (Compl., ¶3). Due to the COVID-19 pandemic,

Lindenwood provided only online coursework for the Spring 2020 semester after March 11,

2020. (Compl., ¶4). Martin alleges that

        [a]s a result of the closure of Defendant’s facilities, Defendant has not delivered
        the educational services, facilities, access and/or opportunities that Mr. Martin
        and the putative class contracted and paid for. The online learning options being
        offered to Lindenwood students are subpar in practically every aspect, from the
        lack of facilities, materials, and access to faculty. Students have been deprived of
        the opportunity for collaborative learning and in-person dialogue, feedback, and



                                                -2-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 3 of 17 PageID #: 429




        critique, including but not limited to the discontinuance of internships and clinical
        placements.

(Compl., ¶6). Martin contends the online coursework is “in no way the equivalent of the in-

person education that Plaintiff and the putative class members contracted and paid for.”

(Compl., ¶6). Based upon the decision to mandate remote learning for the balance of the Spring

2020 semester, Martin alleges “Defendant’s educational services have diminished in value

significantly compared to the in-person education services that Defendant was providing prior to

canceling in-person classes.” (Compl., ¶6). Martin brings a putative class action for “a refund of

tuition and fees for in-person educational services, facilities, access and/or opportunities that

Defendant has not provided.” (Compl., ¶7). Martin contends that, despite Lindenwood not

having a choice to discontinue in-person classes, Lindenwood “has improperly retained funds for

services that have diminished in value or are not being provided at all.” (Compl., ¶7). Martin’s

Complaint alleges causes of action for Breach of Contract (Count I), Unjust Enrichment (Count

II), and Conversion (Count III).

                                          DISCUSSION

   I.      Educational Malpractice Doctrine

   “Generally, courts have refrained from recognizing educational malpractice claims, either in

tort or contract, on the premise that ‘[u]niversities must be allowed the flexibility to manage

themselves and correct their own mistakes.’” Lucero v. Curators of Univ. of Mo., 400 S.W.3d 1,

8 (Mo. Ct. App. 2013) (alteration in original) (quoting Miller v. Loyola Univ. of New Orleans,

829 So.2d 1057, 1061 (La. Ct. App. 2002)). Missouri courts have “refuse[d] to recognize a claim

for educational malpractice” because it is not the role of courts “to micromanage a university’s

daily operations.” Id. (citing Dallas Airmotive, Inc. v. FlightSafety Int'l, Inc., 277 S.W.3d 696,

700 (Mo. Ct. App. 2008) (“[C]ourts have refused to become the overseers of both the day-to-day



                                                -3-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 4 of 17 PageID #: 430




operation of [the] educational process as well as the formulation of its governing policies”

(second alteration in original) (internal quotations omitted))). The Eighth Circuit likewise

acknowledges that Missouri refuses to recognize claims for educational malpractice against

educational institutions:


       In educational malpractice cases, a plaintiff sues his or her academic institution
       for tortiously failing to provide adequate educational services. If a negligence
       claim raises questions concerning the reasonableness of the educator's conduct in
       providing educational services, then the claim is one of educational malpractice.
       Similarly, if the claim requires an analysis of the quality of education received
       and in making that analysis the fact-finder must consider principles of duty,
       standards of care, and the reasonableness of the defendant's conduct, then the
       claim is one of educational malpractice. If the duty alleged to have been breached
       is the duty to educate effectively, the claim is one of educational malpractice. A
       claim that educational services provided were inadequate, substandard, or
       ineffective constitutes a claim of educational malpractice. Where the court is
       asked to evaluate the course of instruction or the soundness of the method of
       teaching that has been adopted by an educational institution, the claim is one of
       educational malpractice.

Soueidan v. St. Louis Univ., 926 F.3d 1029, 1034–35 (8th Cir. 2019) (quoting Dallas Airmotive,

277 S.W.3d at 700). The educational malpractice doctrine, however, does not foreclose all

causes of action between students and academic institutions. Zagoria v. New York Univ., No.

20CIV3610GBDSLC, 2021 WL 1026511, at *3 (S.D.N.Y. Mar. 17, 2021). For example,

“[w]hen the essence of the complaint moves beyond the effectiveness of education and into more

specific promises for specified services, a student may be able to sue for breach of contract.” Id.

       In this instant lawsuit, Martin frames his claims as that Lindenwood promised one thing -

- an in-person experience for the entire spring 2020 semester -- but delivered another. See ECF

No. 11 at 5 (“This [the educational malpractice doctrine] is simply not the law with respect to a

university’s commercial activities; here, selling an in-person, on-campus education to

consumers.”). Martin alleges that Lindenwood charged more for in-person classes than for




                                               -4-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 5 of 17 PageID #: 431




online tuition.   (Compl., ¶¶17, 18 (citing https://www.lindenwood.edu/admissions/student-

financial-services/tuition-and-fees-2019-2020 and https://online.lindenwood.edu/programs (for

various online programs)). Martin claims that his causes of action relate to only these different

forms and prices of education and do “not request any analysis where ‘the trier of fact would

have to inquire into the nuances of educational processes and theories in order to determine

whether the alleged representations were false.’” (ECF No. 11 at 10 (citing Soueidan v. Saint

Louis Univ., No. 4:17-CV-2777RLW, 2018 WL 1997287, at *3 (E.D. Mo. Apr. 27, 2018), aff'd

sub nom. Soueidan v. St. Louis Univ., 926 F.3d 1029 (8th Cir. 2019)). Martin maintains that

Lindenwood charges one amount for online education and another amount for “[f]ull-time

undergraduate in-person tuition.” (ECF No. 11 at 11 (quoting Compl., ¶17, n.3). 1

       In response, Lindenwood argues that Martin’s causes of action must be dismissed

because its website does not differentiate between the cost of in-person and online learning.

(ECF No. 13 at 4-5) (“Here, the link that Plaintiff invokes says nothing about “in-person” tuition

or education, and instead discusses ‘full-time undergraduate semester tuition.’”)(emphasis in

original). 2 Lindenwood states that its website provides pricing for “full-time undergraduate

semester tuition” and “part-time undergraduate tuition.”

       The Court finds that Lindenwood’s website appears to offer online programs that are at a

different price point than the full-time and part-time semester tuition programs. See




1
  This Court may consider exhibits attached to the Complaint, documents that are necessarily
embraced by the pleadings, and public records. Little Gem Life Scis., LLC v. Orphan Med., Inc.,
537 F.3d 913, 916 (8th Cir. 2008).
2
     The     Court     notes    that    Plaintiff    and     Defendant  cite  to   the    link:
https://www.lindenwood.edu/admissions/student-financial-services/tuition-and-fees-2019-2020/.
See Compl., ¶17, n.3; ECF No. 13 at 5, n.1. That specific link, however, is no longer available
and the parties did not provide a printed version of that link.


                                              -5-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 6 of 17 PageID #: 432




https://online.lindenwood.edu/programs/. 3 Based upon the website and Martin’s allegations,

Lindenwood appears to place a cost difference between in-person and online learning. Thus, the

Court finds that Martin has alleged a cost difference between in-person and online learning,

which would not necessarily invoke the educational malpractice doctrine. Cf. Soueidan, 926

F.3d at 1034–35 (“A claim that educational services provided were inadequate, substandard, or

ineffective constitutes a claim of educational malpractice.”).

       In addition, Lindenwood further contends that this action must be dismissed because

Martin’s allegations of a sub-par education cannot be ignored by this Court.                   Rather,

Lindenwood claims the breach and damages allegedly suffered by the mandatory transition from

in-person to remote learning necessarily implicates the educational malpractice doctrine. See

Compl., ¶26 (“The remote learning options are in no way the equivalent of the in-person

education that Plaintiff and the putative class members contracted and paid for.”). Lindenwood

argues that Martin’s Complaint requires the Court to make impermissible qualitative

comparisons between in-person and online programs that are barred by the educational

malpractice doctrine. A similar decision reached by the Northern District of Illinois:

       Plaintiffs attempt to avoid this flaw by arguing that they are not challenging the
       quality of their education, but rather alleging that defendant failed to perform the
       educational service “at all.” Plaintiffs’ argument is contradicted by the text of the
       FAC, which states that plaintiffs received online instruction and course credits,
       and repeatedly claims that the online instruction was “worth less” than the
       traditional in-person instruction. The FAC clearly challenges the quality of the
       online instruction, not whether defendant provided education “at all.”
       Consequently, the court concludes that plaintiffs’ claims are the type of
       educational malpractice claims that Illinois courts, and courts throughout the
       country, have rejected.


3
  For example, https://online.lindenwood.edu/programs/bachelors-art-design/ ($475 per credit);
https://online.lindenwood.edu/programs/bachelors-art-history/      ($475      per     credit);
https://online.lindenwood.edu/programs/bachelors-criminal-justice/    ($475    per    credit);
https://online.lindenwood.edu/programs/bachelors-game-design/ ($475 per credit) (last visited
7/12/21).


                                                -6-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 7 of 17 PageID #: 433




Gociman v. Loyola Univ. of Chicago, No. 20 C 3116, 2021 WL 243573, at *3 (N.D. Ill. Jan. 25,

2021); see also Lindner v. Occidental Coll., No. CV 20-8481-JFW(RAOX), 2020 WL 7350212,

at *7 (C.D. Cal. Dec. 11, 2020) (dismissing case based upon the educational malpractice doctrine

where the plaintiff alleged the education she received was not “worth the amount charged” or “in

[any] way the equivalent of [an] in-person education,” the programs were “sub-par,” and that

online classes lacked “collaborative learning and ... dialogue, feedback, and critique” because

“the resolution of Plaintiffs’ claims would require the Court to make judgments about the quality

and value of the education that Occidental provided in the Spring 2020 semester”).

       The Court holds that Martin’s Complaint is not barred by the educational malpractice

doctrine. Martin alleges the tuition and fees for in-person instruction at Lindenwood are higher

than tuition and fees for online courses because such costs over not just the academic instruction,

but encompasses “an entirely different experience” including: in-person interaction with

professors, mentors and peers; access to libraries, laboratories, computer labs, and study room;

student government and student unions; extra-curricular activities; student art and cultures; social

development and independence; hands-on learning and experimentation; and networking and

mentorship opportunities. (Compl., ¶26). Rather, the Court finds that Martin’s allegations that

the education he received was “substandard” does not necessarily require the Court’s to examine

Lindenwood’s pedagogical practices and instruction during the Spring 2020 semester. Instead, at

this early stage, the Court holds Martin’s allegations that he received an entirely different

educational experience are sufficient.

       Indeed, several courts have found that, despite these allegations of “sub-par” education,

the complaints did not invoke the educational malpractice doctrine. For example, in a COVID-

19 tuition refund dispute, the plaintiff alleged that Fordham's remote instruction and educational




                                               -7-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 8 of 17 PageID #: 434




opportunities were “subpar in practically every aspect,” “in no way the equivalent of [an] in-

person education,” “a shadow of what they once were,” and “not even remotely worth the

amount charged class members for Spring Semester 2020 tuition.” Hassan v. Fordham Univ.,

No. 20-CV-3265 (KMW), 2021 WL 293255, at *3 (S.D.N.Y. Jan. 28, 2021). 4                The Hassan

Court, however, found that these allegations “primarily would impact the damages element of

Plaintiff's contract claim” and did not “form the ‘essence’ of the Complaint, such that Plaintiff's

claims should be barred entirely at this stage.” Hassan, 2021 WL 293255, at *4; Durbeck v.

Suffolk Univ., No. CV 20-10985-WGY, 2021 WL 2582621, at *5 (D. Mass. June 23, 2021)

(“Thus the ‘essence’ of this action is not that Suffolk ‘failed to perform adequately a promised

educational service’ when it delivered a virtual experience, but rather that Suffolk failed to

deliver the promised in-person experience entirely in the second half of the spring 2020

semester.”). Similarly, the Court finds that Martin’s primary allegation is that he was promised

an in-person college experience, and paid tuition and fees commensurate with that promise, but

was afforded an online experience that Lindenwood itself valued as less.

    Thus, the Court recognizes, as several other courts have, that Martin’s damages may be

intertwined with the determination of whether the remote education provided to Martin and the

putative class was equivalent to the in-person instruction allegedly promised. 5 At this early stage



4
  The Hassan case was filed by the same law firm representing Martin in this action.
5
  See Durbeck, 2021 WL 2582621, at *5 (“The issue of damages, however, gives this Court
pause.”); Metzner v. Quinnipiac Univ., No. 3:20-CV-00784 (KAD), 2021 WL 1146922, at *8 (D.
Conn. Mar. 25, 2021) (“However, if in the future it becomes manifest that resolving Plaintiffs’
claims or assessing their damages will ultimately entail[ ] evaluation of whether a course
conducted remotely was less valuable than one conducted in person—and if so, by how much—
the Court [will reassess whether it] should decline to enter the classroom and determine whether
or not the judgments and conduct of professional educators were deficient.”)(internal quotation
omitted); Hassan, 2021 WL 293255, at *4 (quoting Paladino v. Adelphi Univ., 89 A.D.2d 85, 89,
454 N.Y.S.2d 868, 871 (1982)) (“To the extent that adjudicating Plaintiff's claims entails
evaluation of whether a course conducted remotely was less valuable than one conducted in


                                               -8-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 9 of 17 PageID #: 435




of the litigation, however, that issue is not before the Court. The Court finds that Martin’s

current allegations thread the needle and state a claim for relief for breach of contract and unjust

enrichment, even under Missouri’s educational malpractice jurisprudence. As a result, the Court

denies Lindenwood’s Motion to Dismiss this action for failure to state a claim based upon the

educational malpractice doctrine.

   II.      Count I Breach of Contract

         “In Missouri, ‘[a] breach of contract action includes the following essential elements: (1)

the existence and terms of a contract; (2) that plaintiff performed or tendered performance

pursuant to the contract; (3) breach of the contract by the defendant; and (4) damages suffered by

the plaintiff.’” WireCo WorldGroup, Inc. v. Liberty Mut. Fire Ins. Co., 897 F.3d 987, 994 (8th

Cir. 2018) (quoting Keveney v. Mo. Military Acad., 304 S.W.3d 98, 104 (Mo. 2010)). “In order

to make a submissible case of breach of contract, the complaining party must establish the

existence of a valid contract, the rights of plaintiff and obligations of defendant under the

contract, a breach by defendant, and damages resulting from the breach.” C. Am. Health Sciences

Univ., Belize Med. College v. Norouzian, 236 S.W.3d 69, 84 (Mo. Ct. App. 2007) (internal

citation omitted). Missouri law, therefore, requires a plaintiff to identify which rights or

obligations the school breached under the contract in order to establish a claim for breach of

contract. Lucero, 400 S.W.3d at 5.

         Lindenwood contends that Martin has failed to identify a specific promise for in-person

instruction. See also Gociman, 2021 WL 243573, at *3-4 (“Plaintiffs’ breach of contract claim

fails for a second reason: plaintiffs have failed to allege a specific promise for in-person

instruction. . . . They ask the court to infer that the difference in tuitions and fees reflects a


person—and if so, by how much—the Court should decline to ‘enter the classroom and
determine whether or not the judgments and conduct of professional educators were deficient.’”).


                                                -9-
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 10 of 17 PageID #: 436




guaranteed right to on-campus services and ‘face-to-face, live instruction.’ The court will not

make this inference.”); Lindner v. Occidental Coll., No. CV 20-8481-JFW(RAOX), 2020 WL

7350212, at *8 (C.D. Cal. Dec. 11, 2020) (“Although Plaintiffs argue that Occidental promised

to provide in-person instruction in its contract with Chloe and other Occidental students in

exchange for paying tuition and fees, Plaintiffs have failed to identify any specific language in

the 2019-2020 Catalog or any other publication from Occidental that promises in-person

instruction.”); Chong v. Ne. Univ., 494 F. Supp. 3d 24, 28 (D. Mass. 2020) (“Northeastern argues

that plaintiffs fail to state a claim because they have not plausibly established that the parties’

agreement included a right to in-person instruction. The court agrees.”); cf. Goldberg v. Pace

Univ., No. 20 CIV. 3665 (PAE), 2021 WL 1565352, at *6 (S.D.N.Y. Apr. 21, 2021) (denying a

motion to dismiss the complaint where “Pace allegedly made specific promises to students in

Goldberg's program that instruction would be in person, including the third-year Rep-Season and

‘Process Lab,’ and that Goldberg paid Pace tuition and fees in exchange for specific in-person

experiences and services. . . . Goldberg paid Pace tuition and fees in exchange for specific in-

person experiences and services.”). Lindenwood further notes that “Missouri courts have not

recognized any implied contract between students and universities.” ECF No. 13 at 7 (citing

Rice v. St. Louis Univ., No. 4:19-CV-03166 SEP, 2020 WL 3000431, at *5 (E.D. Mo. June 4,

2020) (citing Lucero, 400 S.W.3d at 4-5)). Lindenwood contends Martin has presented only a

“subjective belief that he contracted for an in-person education” without any identified

contractual terms. (ECF No. 13 at 9). Lindenwood argues that the promises related to in-person

education outlined by Martin do not constitute contractual obligations, but are merely

“aspirational in nature.” (ECF No. 13 at 10 (citing Soueidan, 926 F.3d at 1035).




                                              - 10 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 11 of 17 PageID #: 437




       The Court holds, however, that Lindenwood’s promise of in-person learning alleged by

Martin sufficiently states a claim for breach of contract. The “merely aspirational” statements in

Soueidan differ from the promises in this case. In Soueidan, the Eighth Circuit focused on the

Handbook’s statement that “[y]ou should have an advisor assigned within the first few weeks of

classes starting,” Id. The Eighth Circuit noted that the “Handbook fail[ed] to specify who

assigns the advisor, but it also uses the term ‘should,’ not ‘must’ or ‘shall.’” Id. As a result, the

Eighth Circuit held that such statements provided in these sources are “aspirational in nature”

and could not support a breach of contract claim. Id. at 6.


       Here, the Court finds that Martin sufficiently alleges a breach of contract claim,

identifying specific contractual promises made to in-person students such as Martin. Martin

alleges, “Defendant markets the Lindenwood on-campus experience as a benefit of enrollment

on Lindenwood’s website and in their ‘admissions viewbook,’ stating that ‘ you will enjoy a

beautiful and expansive campus’ that has ‘everything you need to succeed right outside your

door.’” (Compl., ¶24). Martin alleges “”[t]he tuition and fees for in-person tuition are higher

than tuition and fees for online courses because such costs cover not just the academic

instruction, but encompass an entirely different experience which includes but is not limited to . .

. [i]n person interaction with professors, mentors, and peers” id., ¶26, “[a]ccess to facilities such

as libraries, laboratories, computer labs, and study room” id.; “[s]tudent governance and student

unions” id.; “[e]xtra-curricular activities, groups, intramural sports, etc.” id.; “[s]tudent art,

cultures, and other activities” id.; “[s]ocial development and independence” id.; “[h]ands-on

learning and experimentation” id.; “[n]etworking and mentorship opportunities.” Id. At this

early stage of the litigation, the Court holds that Martin alleges that Lindenwood’s publications,

“marketing, pricing, agreements, policies, and established course of conduct” created an



                                               - 11 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 12 of 17 PageID #: 438




expectation that he was paying for an in-person college experience. (Compl., ¶¶17-18, 37-44).

Notably, Martin alleges he signed up for and paid for a full-semester tuition, not the on-line

pricing option. Based upon the foregoing, the Court holds that Martin alleges Lindenwood

promised an in-person education. 6 Therefore, the Court denies Lindenwood’s Motion to Dismiss

Martin’s breach of contract claim.


    III.      Count II Unjust Enrichment

    To state a claim for unjust enrichment, a plaintiff must allege (1) a benefit was conferred

upon the defendant, (2) at the expense of the plaintiff, and (3) it would be unjust to allow the

defendant to retain the benefit. Huskey v. Colgate-Palmolive Co., 486 F. Supp. 3d 1339, 1350

(E.D. Mo. 2020) (citing Federated Mut. Ins. Co. v. Peery's Auto Parts, L.L.C., 2012 WL

3062720, at *2 (W.D. Mo. July 26, 2012)). Both parties agree that Martin has alleged the first

two prongs of an unjust enrichment claim. Therefore, the only issue is whether it would be

unjust to allow Lindenwood to retain the benefit. (ECF No. 11 at 12; ECF No. 13 at 11).


           Martin contends that Lindenwood’s retention of his tuition funds was unjust because

Lindenwood failed to provide an in-person educational experience. (ECF No. 13-14 (citing

Compl., ¶¶ 47-49). Martin alleges that the retention of his tuition was unjust, “especially in light

of Defendant’s higher prices for in-person coursework.” (ECF No. 11 at 12-13 (citing Compl., ¶

17-18, 49-50)).      Martin further contends that Lindenwood’s retention of the funds was

inequitable considering Lindenwood’s “reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, etc.” (ECF No. 11 at 14).


6
  In the briefing, the parties do not address Martin’s claim for the fees in the Complaint. The
fees, however, present another troublesome allegation for the Court, which precludes judgment
as a matter of law. For example, certain fees, such as lab or residential fees, would seem to be an
easily discernable part of the contract between the parties, which allegedly was not fulfilled.


                                               - 12 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 13 of 17 PageID #: 439




Finally, Martin notes that Lindenwood received “a significant bailout from the Federal

Government under the CARES Act” while students continued incurring debt to pay for college.

(ECF No. 11 at 14).


       In response, Lindenwood contends that Martin has not alleged “more than passive

acquiescence, such as fault or undue advantage on the part of the defendant” that would make

Lindenwood’s “retention of the benefit” unjust. (ECF No. 13 at 11 (citing Aughenbaugh v.

Williams, 569 S.W.3d 514, 527 (Mo. Ct. App. 2018)). Lindenwood notes that Martin has not

pleaded an unjust retention of funds in the Complaint, nor has he identified “any fault or undue

advantage on Lindenwood’s part, particularly when Plaintiff has not alleged that the tuition and

fees Lindenwood collected were used for any other reason than to continue providing Plaintiff

educational services.” (ECF No. 13 at 12).


   The Court concludes that Martin states a claim for unjust enrichment based upon his

pleading. The Court finds that Martin’s allegation that Lindenwood’s “retention [of his tuition

payment and fees] was unjust under the circumstances” (Compl., ¶ 49) is sufficient to withstand

the Motion to Dismiss because “a motion to dismiss tests the sufficiency of the pleading, not the

merits of the case.” Rosado v. Barry Univ. Inc., 499 F. Supp. 3d 1152, 1160 (S.D. Fla. 2020)

(denying defendant’s motion to dismiss plaintiff’s unjust enrichment claim); In re Bos. Univ.

COVID-19 Refund Litig., No. CV 20-10827-RGS, 2021 WL 66443, at *3 (D. Mass. Jan. 7, 2021)

(“Because the court cannot say, as a matter of law, that no reasonable juror taking these

allegations as true could determine that BU's failure to refund tuition and fees was unjust under

the circumstances, the court declines to dismiss the portions of Count III premised on the failure

to provide in-person instruction or access to on-campus facilities and resources.”); Metzner v.

Quinnipiac Univ., No. 3:20-CV-00784 (KAD), 2021 WL 1146922, at *11 (D. Conn. Mar. 25,


                                              - 13 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 14 of 17 PageID #: 440




2021) (“It can be reasonably inferred from these allegations that Quinnipiac accrued excess

funds by moving its courses online, and the question of whether the institution was unjustly

enriched by retaining the Plaintiffs’ tuition—which allegedly encompassed the costs of

delivering in-person instruction and all of the attendant benefits that flow from it—is a question

improper for resolution on a motion to dismiss.”). Therefore, the Court denies Lindenwood’s

Motion to Dismiss Martin’s unjust enrichment claim.


   IV.      Count III Conversion


         “Conversion is the unauthorized assumption of the right of ownership over the personal

property of another to the exclusion of the owner’s rights.” Emerick v. Mut. Benefit Life Ins. Co.,

756 S.W.2d 513, 523 (Mo. banc 1988); Missouri Ozarks Radio, Network, Inc. v. Baugh, 598

S.W.3d 154, 160 (Mo. Ct. App. 2020). To prove conversion, a plaintiff must establish the

following three elements: “(1) plaintiff was the owner of the property or entitled to its

possession; (2) defendant took possession of the property with the intent to exercise some control

over it; and (3) defendant thereby deprived plaintiff of the right to possession.” JEP Enters., Inc.

v. Wehrenberg, Inc., 42 S.W.3d 773, 776 (Mo. Ct. App. 2001); Mackey v. Goslee, 244 S.W.3d

261, 264 (Mo. Ct. App. 2008); Missouri Ozarks Radio, Network, Inc., 598 S.W.3d at 160–61.

         Martin contends he has identified a specific chattel: “the tuition and fee monies [he] paid

defendant in exchange for in-person educational servicers.” (ECF No. 11 at 14 (citing Compl., ¶

55)). Martin maintains that his conversion claim falls within the exception to the rule that money

cannot be described or identified as a specific chattel. (ECF No. 11 at 14). See In re Est. of

Boatright, 88 S.W.3d 500, 506 (Mo. Ct. App. 2002); Dayton Const., Inc. v. Meinhardt, 882

S.W.2d 206, 208 (Mo.App.1994) (“As a general rule a claim for money may not be in

conversion because conversion lies only for a specific chattel which has been wrongfully


                                               - 14 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 15 of 17 PageID #: 441




converted.”); Dillard v. Payne, 615 S.W.2d 53, 55 (Mo. 1981) (citing Coleman v. Pioneer

Studebaker, Inc., 403 S.W.2d 948 (Mo.App.1966); Franta v. Hodge, 302 S.W.2d 291

(Mo.App.1957); Scott v. Twin City State Bank, 537 S.W.2d 641, 644-645(9) (Mo.App.1976))

(“the rule is otherwise as to funds placed in the custody of another for a specific purpose and

their diversion for other than such specified purpose subjects the holder to liability in

conversion”). Martin asserts he “identified the specific sums of money that were converted,

namely the tuition and fees he paid for the Spring 2020 semester, and the specific purpose for

which they were delivered: the provision of an in-person educational experience.” (ECF No. 11

at 15 (citing Compl., ¶¶ 53-57)). Martin contends Lindenwood improperly diverted his tuition

and fees away from his in-person educational experience and instead utilized the monies for

online education. (ECF No. 11 at 15).

       “Conversion is not the appropriate action when the claim is solely for the recovery of

money.” Boswell v. Panera Bread Co., 91 F. Supp. 3d 1141, 1145 (E.D. Mo. 2015) (citing

Capitol Indem. Corp. v. Citizens Nat'l Bank of Ft. Scott, N.A., 8 S.W.3d 893, 900 (Mo. Ct. App.

2000) (citing Dillard v. Payne, 615 S.W.2d 53, 55 (Mo. banc 1981)). Here, Martin alleges he

paid tuition. Nowhere in Martin’s Complaint does he allege that his tuition funds were “a

specific fund to be held for a specific purpose.” Ottawa Charter Bus Serv., Inc. v. Mollet, 790

S.W.2d 480, 484 (Mo. Ct. App. 1990); Compl., ¶¶ 51-58. Rather, Martin merely “demands the

return of the pro-rated portion of any Spring Semester 2020 tuition and fees for education

services not provided or diminished in value since Lindenwood shut down.” (Compl., ¶ 55). See

Hassan, 2021 WL 293255, at *11–12 (quoting Ford v. Rensselaer Polytechnic Inst., 507 F.

Supp. 3d 406 (N.D.N.Y. 2020)(dismissing conversion claim where “Plaintiff cannot identify a

comparably ‘specific, identifiable’ fund and ‘cannot realistically argue that once that money was




                                             - 15 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 16 of 17 PageID #: 442




paid to defendant it remained intact, as opposed to pooling in with defendant's other funding.’”);

Saroya v. Univ. of the Pac., 503 F. Supp. 3d 986, 999 (N.D. Cal. 2020) (“An obligation to pay

money, like Plaintiff's claim for partial tuition reimbursement, is insufficiently tangible to qualify

as property under these facts.”); Metzner, 2021 WL 1146922, at *12 (“Plaintiffs also

misapprehend the requirement that the funds be identified with “specificity” when they insist that

they have adequately pled conversion by identifying the amount that Quinnipiac charged

Plaintiffs for its tuition and fees. The issue is not whether the funds are “specific” in a

quantifiable sense but whether they are traceable to Plaintiffs so as to sustain a specific property

interest at the time that the funds were held by Quinnipiac.”). Martin has not sufficiently pleaded

the elements of conversion, and this claim is dismissed.



       Accordingly,


       IT IS HEREBY ORDERED that Defendant Lindenwood University’s Rule 12(B)(6)

Motion to Dismiss (ECF No. 8) is GRANTED, in part, and DENIED, in part. Lindenwood

University’s Motion to Dismiss Plaintiff’s Complaint is GRANTED as to Count III for

Conversion. Lindenwood’s Motion to Dismiss Plaintiff’s Complaint is DENIED in all other

respects.

Dated this 21st day of July, 2021.




                                                         __________________________________
                                                         RONNIE L. WHITE
                                                         UNITED STATES DISTRICT JUDGE


                                                - 16 -
Case: 4:20-cv-01128-RLW Doc. #: 27 Filed: 07/21/21 Page: 17 of 17 PageID #: 443




                                     - 17 -
